Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to App. 16615976, filed on 11/22/2019.  This application is a 371 of PCT/JP2018/018840, filed on 05/16/2018.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-106645, filed on 05/30/2017.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/22/2019 and 08/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, the term “acquisition unit configured to acquire…” and “movement transformation unit configured to perform…”, in claim 5, the term “a viewpoint transformation unit configured to perform”, in claim 7, the term “switching unit configured to switch”, and in claim 8, the term “a superimposing unit configured to superimpose” are interpreted under 35 USC 112(f) as mentioned above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 3, the claim limitation recites “wherein the movement transformation unit performs the movement transformation of moving the subject position to approach the vanishing point more closely as the subject distance becomes longer.”  However, the subject distance is defined in claim 1 as the distance between the vanishing point and the subject position.  Therefore, it is unclear how the subject position approaches the vanishing point more closely as the subject distance becomes longer.  
Claim 4 is rendered indefinite as it depends off of claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chernichenko et al. (US PG PUB 20050179688 A1).
With regards to claim 1, Chernichenko discloses an image processing device comprising: an acquisition unit configured to acquire a target image to be processed (Chernichenko, ¶ 0017;  images (Target image) are captured by camera (acquisition unit) but can be distorted; and a movement transformation unit configured to perform movement transformation of moving a subject position where a subject appears in the target image, depending on a subject distance from a vanishing point in the target image to the subject position (Chernichenko, Fig 5 and ¶ [0042]-[0045];  plurality of points P1-P4 (subject) are transformed to remove distortion as seen in Fig 5 and distance to vanishing points is used in calculations).

With regards to claim 2, Chernichenko discloses the image processing device according to claim 1.  Chernichenko further discloses wherein the movement transformation unit performs the movement transformation of moving the subject position depending on the subject distance, such that the subject distance becomes shorter than before the movement transformation (Chernichenko, Fig 5 and ¶ [0042]-[0045];  initial subject is the quadrilateral with points P1-P4.  After transformation, the quadrilateral becomes a square and therefore point P3 becomes closer to vanishing point V2.

With regards to claim 5, Chernichenko discloses the image processing device according to claim 1.  Chernichenko further discloses a viewpoint transformation unit configured to perform a viewpoint transformation of transforming the target image into a viewpoint transformation image seen from a predetermined viewpoint, wherein the movement transformation unit performs the movement transformation on the viewpoint transformation image (Chernichenko, Fig 5 & ¶ [0042]-[0045];  the user supplied quadrilateral is rotated and the ratio is adjusted as disclosed in ¶ [0022].  Therefore, the rotation and aspect ratio adjustment is interpreted as a viewpoint transformation and the rotation is interpreted as the movement transformation which is done to achieve the viewpoint transformation and the original viewpoint is interpreted as the predetermined viewpoint).
With regards to claim 9, the claim limitations are essentially similar to those of claim 1.  Therefore, the rationale used in claim 1 is applied to claim 9.
With regards to claim 10, the claim limitations are essentially similar to those of claim 1.  Therefore, the rationale used in claim 1 is applied to claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernichenko et al. (US PG PUB 20050179688 A1) in view of Gallagher et al. (US PG PUB 20050212931 A1).
With regards to claim 6, Chernichenko discloses the image processing device according to claim 5.  Chernichenko does not appear to disclose wherein the viewpoint transformation unit performs the viewpoint transformation such that an optical axis at a time of taking an image from the predetermined viewpoint coincides with a vanishing point in the viewpoint transformation image.
Gallagher discloses wherein the viewpoint transformation unit performs the viewpoint transformation such that an optical axis at a time of taking an image from the predetermined viewpoint coincides with a vanishing point in the viewpoint transformation image (Gallagher, Fig 4a and Fig 5;  Camera rotation is performed so vanishing point aligns with horizontal or vertical axes).
 Chernichenko and Gallagher are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the vanishing point and movement of a subject of Chernichenko by utilizing viewpoint transformation as taught by Gallagher.
The motivation for doing so would have been because rotating the axes to align with the vanishing point is a method used to correct distortion in a captured image.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 USC 112 rejection is resolved.
The prior art on record and further searched art did not disclose nor make obvious how “wherein the movement transformation unit performs the movement transformation of moving the subject position to approach the vanishing point more closely as the subject distance becomes longer.”
Claim 4 is not rejected under 35 USC 102 or 103 as it depends off of claim 3.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 USC 112 rejection is resolved.
The prior art on record did not disclose nor make obvious wherein the movement transformation unit performs the movement transformation in accordance with transformation characteristics that express a relationship between the subject distance before the movement transformation and the subject distance after the movement transformation, and the image processing device further comprises a switching unit configured to switch the transformation characteristics used in the movement transformation because the art did not disclose the relationship of the explicit subject distance prior to and after transformation and further switching the transformation characteristics.
Claim 8 is objected to as it depends off of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D SHIN/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667